Citation Nr: 1637415	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and AR



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to April 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2016 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The reopened claims of entitlement to service connection for a right knee disorder and right foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1997 RO decision denied entitlement to service connection for a right knee disorder and a right foot disorder.  The Veteran did not appeal or submit new and material evidence within one year.  

2.  Evidence received subsequent to the July 1997 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right knee disorder and a right foot disorder.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disorder and right foot disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a right knee disorder and right foot disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's right knee and right foot claim, any deficiency as to VA's duties to notify and assist is rendered moot.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a July 1997 rating decision, the RO denied service connection for a right knee disorder and a right foot disorder because the evidence did not show there was current right knee or right foot disability.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Evidence of record at the time of the 1997 decision includes service treatment records (STRs) and a May 1997 VA examination.  The STRs indicated that the Veteran complained of right foot discomfort and stress fractures that had its onset in November 1989.  The Veteran also complained of recurrent shin splints in October 1992 and right knee pain in September 1996.  The May 1997 VA examination noted no chronic right foot or right knee disability.

Evidence submitted after the 1997 decision includes VA and private treatment records and the Veteran's lay statements.  A December 2010 VA record showed complaints of right knee discomfort.  A November 2011 private X-ray of the right knee showed a small patellar osteophyte.  December 2011 private treatment records revealed that the Veteran continued to complain of right knee patellar pain which was thought to be degenerative in nature.  At the July 2016 Board hearing, the Veteran reported that he had experienced right knee and right foot symptoms since and after service.  He indicated that he was currently receiving treatment for his right knee pain and reported right foot pain and tenderness.

The Board finds that new and material evidence has been presented.  The evidence, including the Veteran's lay statements and private treatment records, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.


ORDER

As new and material evidence has been received to reopen the claims of entitlement to service connection for a right knee disorder and right foot disorder, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the right knee and right foot claims, whether the Veteran has such disability that is related to service requires further evidentiary and medical development.  In this regard, the Board finds that the record does not contain sufficient competent medical evidence to decide those claims.  

VA also has not met its duty to assist because it has not yet provided Veteran with an examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  
Here, the Veteran has asserted in-service injuries.  The STRs support these assertions, showing foot pain in November 1989, knee pain in September 1996, February 1990 foot x-ray showing a healing mid shaft fracture of the 3rd metatarsal, a non-healing fracture of the 4th metatarsal, and a recent stress fracture of the 5th metatarsal, all with significant callous formation, a July 1990 notation of chronic stress fractures of the right foot metatarsals, a May 1990 profile restricting running, walking, marching, standing, and lifting, and a July 1990 report of a recurrence of pain.  In his service discharge report of medical history, the Veteran reported achy knees and foot trouble.  At the Board hearing, the Veteran reported that his pains had not subsided since service discharge.  Private and VA treatment records indicate the possibility of foot and knee diagnoses, as well as the Veteran's lay statements of recurrent symptoms.  Accordingly, an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after September 22, 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a VA knee and foot examination.  The claims file should be made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must identify all current disorders of the right knee and right foot.  For each right knee and right foot disorder diagnosed, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran has such disorder that had its onset in service or within one year thereafter, or is etiologically related to his active service.

The examiner must consider the following:  1) the Veteran's STRs, including records such as November 1989 record noting foot pain, a February 1990 foot x-ray showing a healing mid shaft fracture of the 3rd metatarsal, a non-healing fracture of the 4th metatarsal, and a recent stress fracture of the 5th metatarsal, all with significant callous formation, a July 1990 notation of chronic stress fractures of the right foot metatarsals, a May 1990 profile restricting running, walking, marching, standing, and lifting, a July 1990 report of a recurrence of foot pain, a September 1996 record noting knee pain and the service discharge report of medical history, in which the Veteran reported achy knees and foot trouble; 2) the Veteran's February 2011 lay statement regarding attending jump school twice; 3) the May 1997 VA examination report, including x-rays showing negative bilateral knees and no significant changes of the bilateral feet; 4) 2007 VA records noting knee pain; 5) 2010 VA records noting knee pain since service discharge with an assessment of likely patellofemoral pain syndrome; 6) buddy statements; 7) 2011 private physical therapy records, including an x-ray that showed small patellar osteophytes, and 8) 2012 VA knee x-ray report showing normal knees.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


